DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed on December 9, 2021.  Claim 3 has been canceled without prejudice. Claim 1 has been amended.  Claims 1, 2, 4, 5 are pending and an action on the merits is as follows. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al (US 5961338).


RE 2 Wu discloses wherein when the cover is located at the close position, the outside portion (46) of each of the card-holding portions (46) is located between a corresponding one of the regulating portions and the hinge mechanism in the front-rear direction (Fig 1 & 6).
Re 5, Wu discloses, wherein: the cover has two locked portions which correspond to the card-holding portions, respectively; each of the locked portions (47) extends outward from a corresponding one of the card-holding portions (46) in the pitch direction; the base has two receiving portions (28) which correspond to the card-holding portions, respectively, and has two lock portions which correspond to the receiving portions, respectively; each of the lock portions is located outward of a corresponding one of the receiving portions in the pitch direction; and .
	

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wu in view of Ito et al (US 6210193) (Note, this reference is related to previously used Akira et al  JP H 11297415).

Wu fails to disclose the base has two cover-regulating portions which correspond to the card-holding portions, respectively; the two cover-regulating portions are apart from each other in the pitch direction; each of the cover-regulating portions faces inward in the pitch direction and is located outward of a corresponding one of the regulating portions in the pitch direction; and when the cover is located at the close position, each of the cover-regulating portions is in contact with or faces the outside portion of a corresponding one of the card-holding portions in the pitch direction.
However, Ito teaches a card connector (1) that includes a cover (4) piviotally moving between an open and closed state via pivot (3) on the rear edge of body (2). The cover further sandwiching the card within sidewalls (20/23), that when the cover is in a closed position fit snugged between base sidewalls (12) (col 4 ln 4-6).
Given the teachings of Ito, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the connector of Wu with two cover regulating portions.
Doing so would prevent the card and cover from moving sideways in the pitch direction.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4, 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christle I. Marshall whose telephone number is (571) 270-3086.  The examiner can normally be reached on Monday – Friday 7:30AM - 4:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on (571) 272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Christle I Marshall/
Primary Examiner, Art Unit 2887